DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jarecki (US 5533228) in view of Molnar (CA 2637357).
Regarding Claim 1, Jarecki discloses tray assembly housing (11) comprising a bottom wall (17) having a top side and a bottom side, the bottom wall having a perimeter edge including a front edge, a rear edge, a first lateral edge and a second lateral edge. Jarecki also discloses a perimeter wall (14, 15, 16, 20, 21) being attached to and extending upwardly from the bottom wall, the perimeter wall being coextensive with the perimeter edge, the perimeter wall and the bottom wall forming a unitary structure, the perimeter wall including a front wall, a rear wall, a first side wall and a second side wall, the perimeter wall having an upper edge (14a, 15a, 16a, 20a, 21a) and the bottom wall including a front portion (19) adjacent to the front wall and a rear portion (17) to the rear wall, the front portion being angled downwardly from the front wall to the rear portion such that the rear portion defines a receiving pool, the bottom side of the front portion being angled upwardly from the bottom side of the rear portion, the bottom side of the rear portion being planar and lying in a horizontal plane as shown in Figure 2. 
Jarecki does not disclose the housing is comprised of a resiliently bendable and stretchable material such as silicon. Molnar discloses paint tray housing comprised of a silicon rubber product (Page 1, Lines 1-2, 17-18). Jarecki and Molnar are analogous inventions in the art of paint tray housings.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to modify the housing of Jarecki to be made of a resiliently bendable and stretchable material such as silicon as disclosed in Molnar in order to form a housing that paint does not adhere to and can be separated from the housing simply by allowing the paint to dry and then shaking or squeezing the liner. Furthermore silicone is more durable and reusable than other materials used in paint trays (Page 1 Line 18-Page 2 Line 4). 
Regarding Claim 2, Jarecki discloses a perimeter shoulder (14b, 15b, 16b, 20b, 21b) being attached to and extending outwardly away from the upper edge. 
Regarding Claim 4, Jarecki discloses a support (27, 28, and 30) being attached to the bottom side of the front portion, the support forming a unitary structure with the bottom wall, the support having a bottom surface being coplanar with the bottom side of the rear portion. 
Regarding Claim 5, Jarecki discloses the support includes a front section (30) being positioned adjacent to the front edge and extending laterally toward the first and second lateral edges. 
Regarding Claim 6, Jarecki discloses the support includes a central section extending from the front section to the bottom portion.
Regarding Claim 7, Jarecki discloses a cover (12) including a top wall (31) having a downwardly extending perimeter lip (42) being attached to and extending downwardly from the top wall, the perimeter lip being extendable around and engageable with the perimeter wall .
Regarding Claim 8, Jarecki discloses a coupler (31, 33, 51, 52) releasably coupling the cover to the perimeter wall. 
Regarding Claim 9, Jarecki discloses the coupler includes a first mating member being (51, 52) attached to the cover and a second mating member (32, 33) being attached to the housing, the first and second mating members being removably engaged with each other when the cover is positioned on and covers the housing, the second mating member forming a uniform structure with the housing.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Jarecki (US 5533228) as applied to claim 1 above, and further in view of Marino (US 2013/0153580).
Regarding Claim 3, Modified Jarecki discloses the limitations of claim 1 as discussed above. Modified Jarecki does not disclose the top side of the front portion has a plurality of protrusions extending upwardly therefrom. Marino discloses a similar paint tray with a plurality of protrusions (112) extending upwardly from the top side of the front portion (102). Modified Jarecki and Marino are analogous inventions in the art of paint trays. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Modified Jarecki with the plurality of protrusions of Marino in order to provide additional support to the tray body. Additionally, the protrusions aid in removing excess paint from a roller and evenly coat a roller in paint (Paragraph 0043). 
Claims 10-14 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Jarecki (US 5533228) as applied to claim 7 above, and further in view of Kern (US 4547936).
Regarding Claim 10, Modified Jarecki discloses the limitations of Claim 7 as discussed above. Modified Jarecki does not disclose a receiver being attached to a lower surface of the top wall, the receiver being configured to releasably engage a paintbrush handle. 
Kern discloses a similar roller tray with a cover where the cover (30) includes a receiver (72) configured to releasably engage a paintbrush handle (Col. 3 Lines 14-27). Modified Jarecki and Kern are analogous inventions in the art of lidded paint trays. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Modified Jarecki with the receiver of Kern in order to position a painting tool within the covered tray without cleaning for later use (Col. 3 Lines 33-37). 
Regarding Claim 11, Jarecki discloses a support being attached to the bottom side of the front portion, the support forming a unitary structure with the bottom wall, the support having a bottom surface being coplanar with the bottom side of the rear portion.
Regarding Claim 12, Jarecki discloses the support includes a front section being positioned adjacent to the front edge and extending laterally toward the first and second lateral edges. 
Regarding Claim 13, Jarecki discloses the support includes a central section extending from the front section to the bottom portion.
Regarding Claim 14, Jarecki discloses a coupler releasably coupling the cover to the perimeter wall. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jarecki (US 5533228) in view of Molnar (CA 2637357), Marino (US 2013/0153580), and  Kern (US 4547936).
 Regarding Claim 15, the limitations of this claim are addressed in the rejections of Claims 1-14 set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736